UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 814-00717 UNITED HEALTH PRODUCTS, INC. (Exact name of Company as specified in its charter) Nevada 84-1517723 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10624 S. Eastern Ave., Suite A209
